Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-20073-CIV-ALTONAGA/Goodman

  SHEHAN WIJESINHA,

         Plaintiff,
  v.

  BLUEGREEN VACATIONS
  UNLIMITED, INC.,

        Defendant.
  __________________________/

                                              ORDER

         THIS CAUSE came before the Court on Plaintiff, Shehan Wijesinha’s Motion to Exclude

  the Expert Witness Testimony of Jan Kostyun [ECF No. 71], filed June 7, 2019. Defendant,

  BlueGreen Vacations Unlimited, Inc., filed an Opposition [ECF No. 76] (“Response”); to which

  Plaintiff filed a Reply [ECF No. 77]. The Court has carefully reviewed the parties’ briefing, Jan

  Kostyun’s Amended and Supplemental Report 1 [ECF No. 71-1] (“Report”), the record, and

  applicable law.

                                     I.      BACKGROUND

         The parties and the Court are familiar with the facts of this case (see, e.g., April 3, 2019

  Order [ECF No. 29]), and so the Court provides only a brief background of the relevant facts as

  necessary for resolution of the present Motion. Defendant is a vacation ownership or timeshare

  company that offers vacation and travel services. (See Resp. 2). Defendant has a marketing

  partnership with Choice Hotels International, Inc. (“Choice”). (See id. 3). Choice receives

  information from its customers — including names and phone numbers — and passes this


  1
   The Court has also reviewed Kostyun’s Expert Report dated May 24, 2019 [ECF No. 68-1] (“Original
  Report”).
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 2 of 14
                                                 CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  information to Defendant as “Leads.” (See id.). Defendant then forwards these Leads to Gold

  Mountain Communications, LLC (“Gold Mountain”), which makes outbound marketing calls on

  Defendant’s behalf. (See id.). Plaintiff received one of these marketing calls which provided the

  impetus for filing this action.

         On May 16, 2019, Plaintiff filed a Motion for Class Certification [ECF No. 58]; to which

  Defendant filed a Response [ECF No. 64]. In its Response, Defendant introduced and relied upon

  Jan Kostyun’s Original Report. (See generally Resp.).

         At issue is Defendant’s ability to rely upon the Report 2 of its expert, Jan Kostyun, retained

  to determine if there is a “class-wide solution available to accurately identify subscribers and users

  of cell phone numbers as of the historic date of a particular call.” (Id. 2). Kostyun opines as

  follows: (1) all calls at issue were placed with a TCN Manually Approved Calling System,

  equipment that does not have the capacity to produce telephone numbers to be called, using a

  random or sequential number generator, to store such numbers, or to dial such numbers (see Report

  ¶ 20); (2) any interpretation that characterizes the TCN Manually Approved Calling System as an

  automatic telephone dialing system (“ATDS”) would make all smartphones ATDSs (see id.); (3)

  the Choice Lead Files provided to Bluegreen are inaccurate, incomplete, and cannot be used to

  reliably identify call recipients (see id.); (4) the Clicker Records produced by the TCN dialing

  system and Disposition Records produced through Gold Mountain’s agents cannot provide an

  accurate representation of the calls placed during Defendant’s marketing campaign (see id.); and

  (5) if a set of telephone numbers could be itemized to which calls were placed, there are




  2
   Although Kostyun’s opinions and conclusions remain the same in each of his reports, references to the
  “Report” in this Order are to the Amended and Supplemental Report dated June 3, 2019, and not the
  Original Report dated May 24, 2019.
                                                    2
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 3 of 14
                                                 CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  tremendous barriers to accurately identifying the users or subscribers associated with those

  numbers on the dates of the calls (see id.).

          Plaintiff seeks to exclude Kostyun’s testimony in full, arguing Kostyun is not qualified to

  testify about the matters for which Defendant presents him as an expert (see Mot. 4–8); his

  methodology is unreliable (see id. 8–13); his Report and findings do not require expertise and can

  be adequately duplicated by a layperson (see id. 13–15); and his opinions are not helpful to the

  trier of fact (see id. 15–18).

                                    II.     LEGAL STANDARD

          Federal Rule of Evidence 702 governs the admission of expert evidence. See Daubert v.

  Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). Under Rule 702, “district courts must act

  as ‘gatekeepers’ which admit expert testimony only if it is reliable and relevant.” Rink v.

  Cheminova, Inc., 400 F.3d 1286, 1291 (11th Cir. 2005) (citing Daubert, 509 U.S. at 589). An

  expert may testify, if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.

  Fed. R. Evid. 702.

          In assessing the admissibility of expert testimony, the Eleventh Circuit requires district

  courts to engage in a three-part inquiry to determine whether:

          (1) the expert is qualified to testify competently regarding the matters he intends to
          address;
          (2) the methodology by which the expert reaches his conclusions is sufficiently
          reliable as determined by the sort of inquiry mandated in Daubert; and
          (3) the testimony assists the trier of fact, through the application of scientific,
          technical, or specialized expertise, to understand the evidence or to determine a fact
          in issue.

                                                    3
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 4 of 14
                                                CASE NO. 19-20073-CIV-ALTONAGA/Goodman



  United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (citing City of Tuscaloosa v.

  Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1998)). “The Eleventh Circuit refers to these

  requirements as the ‘qualifications,’ ‘reliability,’ and ‘helpfulness’ prongs, respectively.” Clena

  Invs., Inc. v. XL Specialty Ins. Co., 280 F.R.D. 653, 660 (S.D. Fla. 2012) (citations omitted). The

  proponent of the expert testimony bears the burden of establishing by a preponderance of the

  evidence the expert’s qualifications, reliability, and helpfulness. See Hendrix ex rel. G.P. v.

  Evenflo Co., Inc., 609 F.3d 1183, 1194 (11th Cir. 2010).

         With respect to the first requirement, “experts may be qualified in various ways. While

  scientific training or education may provide possible means to qualify, experience in a field may

  offer another path to expert status.” Frazier, 387 F.3d at 1260–61. For the second requirement,

  the Supreme Court suggested in Daubert a non-exhaustive list of several factors to consider in

  determining if a methodology is reliable under Rule 702: (1) whether the methodology can and

  has been tested; (2) whether the methodology has been subjected to peer review and publication;

  (3) the known or potential rate of error and the existence and maintenance of standards controlling

  operation of the methodology; and (4) whether the methodology has gained general acceptance in

  the scientific community. See 509 U.S. at 593–94 (declining to set forth a “definitive checklist or

  test”); accord Kumho Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999).

         In Kumho, the Supreme Court emphasized, “the trial judge must have considerable leeway

  in deciding in a particular case how to go about determining whether particular expert testimony

  is reliable.” 526 U.S. at 152. Nevertheless, while the inquiry is “a flexible one,” the focus “must

  be solely on principles and methodology, not on the conclusions that they generate.” Daubert, 509

  U.S. at 594–95. “But conclusions and methodology are not entirely distinct from one another. . . .

  [N]othing in either Daubert or the Federal Rules of Evidence requires a district court to admit

                                                  4
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 5 of 14
                                                   CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  opinion evidence that is connected to existing data only by the ipse dixit of the expert.” Gen. Elec.

  Co. v. Joiner, 522 U.S. 136, 146 (1997) (alterations added).

          As to the third element, whether testimony assists the trier of fact “goes primarily to

  relevance. Expert testimony which does not relate to any issue in the case is not relevant and,

  ergo, non-helpful.” Daubert, 509 U.S. at 591 (citation and internal quotation marks omitted).

          In assessing the validity of the expert’s methodology, the district court may not “make

  ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet Tech. DC-8, Inc.

  v. Hurel-Dubois UK Ltd., 326 F.3d 1333, 1341 (11th Cir. 2003). “The gatekeeper role . . . is not

  intended to supplant the adversary system or the role of the jury.” Allison v. McGhan Med. Corp.,

  184 F.3d 1300, 1311 (11th Cir. 1999) (alteration added). Instead, “[v]igorous cross-examination,

  presentation of contrary evidence, and careful instruction on the burden of proof are the traditional

  and appropriate means of attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596

  (alteration added; citation omitted). The court’s role is limited to analyzing if the evidence is

  unreliable and irrelevant “because of its inability to assist in factual determinations, its potential to

  create confusion, and its lack of probative value.” Allison, 184 F.3d at 1312.

                                           III.    ANALYSIS

          A. Qualifications

          Expert testimony is admissible only if the testimony is given by “[a] witness who is

  qualified as an expert by knowledge, skill, experience, training, or education.” Fed. R. Evid. 702

  (alteration added). Rule 702 makes clear that “[w]hile scientific training or education may provide

  possible means to qualify, experience in a field may offer another path to expert status.” Frazier,

  387 F.3d at 1260–61 (alteration added). Assuming an expert is qualified to testify, the expert may

  testify only about matters within the scope of his or her expertise. See Harcros Chems., Inc., 158



                                                     5
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 6 of 14
                                                  CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  F.3d at 562 (explaining “the expert [must be] qualified to testify competently regarding the matters

  he intends to address” (alteration added; citations omitted)); Feliciano v. City of Miami Beach, 844

  F. Supp. 2d 1258, 1262 (S.D. Fla. 2012) (“Determining whether a witness is qualified to testify as

  an expert requires the trial court to examine the credentials of the proposed expert in light of the

  subject matter of the proposed testimony.” (internal quotation marks and citations omitted)). The

  inquiry is not stringent; “so long as the expert is minimally qualified, objections to the level of the

  expert’s expertise go to credibility and weight, not admissibility.” Pleasant Valley Biofuels, LLC

  v. Sanchez-Medina, No. 13-23046-CIV, 2014 WL 2855062, at *2 (S.D. Fla. June 23, 2014)

  (internal quotation marks and citation omitted).

         Kostyun is a technology consultant with more than 35 years of experience in

  telecommunications, enterprise architecture, and information technologies.           (See Report 2).

  Kostyun has been employed by major telecommunications companies and has engaged as a

  consultant for private companies and regulatory bodies. (See id.). He has experience in database

  methodologies, data analysis, and data mining, having personally performed database queries and

  data analyses against “hundreds of data stores.” (Id. 3). For the past ten years, he has worked as

  a consultant and expert witness on numerous cases involving the Telephone Consumer Protection

  Act (“TCPA”), and his “opinions have never been stricken or rejected.” (Id. 5). Kostyun has

  served as an expert witness on class certification in TCPA actions like the action here. See Wilson

  v. Badcock Home Furniture, 329 F.R.D. 454, 457 (M.D. Fla. 2018) (discussing the feasibility of

  identifying cell phone subscribers given the lack of a public database and the inaccuracies of

  private services); Jacobs v. Quicken Loans, Inc., No. 15-81386-CIV, 2017 WL 4838567, at *3

  (S.D. Fla. Oct. 19, 2017) (denying class certification and citing, in part, Kostyun’s opinion “there




                                                     6
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 7 of 14
                                                  CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  is no public database, of cell phone subscribers, and private services are often inaccurate and

  incomplete”).

         Plaintiff argues Kostyun is not qualified to opine on the “reverse-append” method 3 because

  he lacks “any significant level of education or training in performing, reviewing, testing, or

  otherwise working with data vendors in this regard.” (Mot. 5 (citation omitted)). Plaintiff relies

  on answers Kostyun gave at his deposition to argue Kostyun has limited experience with many of

  the reputable data vendors regarding the reverse-append process. (See id. 6). Plaintiff asserts

  Kostyun is not qualified to give an expert opinion as to the ability and willingness of mobile

  carriers to comply with subpoena demands regarding subscriber information. (See id.). Plaintiff

  insists “Kostyun’s Report is a collection of claims regarding the reverse append and subpoena

  process that have little to no support.” (Id. 8).

         According to Defendant, Kostyun has “extensive experience with the background

  telecommunications, enterprise architecture, and information technologies that will necessarily

  affect the output of any third party reverse append process.” (Resp. 7). “[D]uring his tenure

  working for telecommunications companies, he was involved in building the actual business

  systems that collect, store and maintain subscriber data.” (Id. (alteration added)). “Kostyun

  personally observed a significant number of instances in which carrier personnel discovered

  inaccuracies in the customer data stored in their systems, and has testified to that fact in prior

  cases.” (Id.). Defendant recounts Kostyun’s experience with data vendors generally and details

  his specific experience with data vendors regarding the reverse-append process. (See id. 7–10).

  Defendant also makes a similar showing as to Kostyun’s expertise regarding mobile carriers and

  subpoena demands for subscriber information. (See id. 10–11).


  3
    The reverse-append method refers to the process of partnering with data vendors in order to match
  telephone numbers to particular names, addresses, and cellular services. (See Mot. 5 n.4).
                                                      7
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 8 of 14
                                                CASE NO. 19-20073-CIV-ALTONAGA/Goodman


         Given Kostyun’s extensive experience in the telecommunications industry and with

  database methodologies, data analysis, data mining, and the collection of subscriber information,

  the Court agrees with Defendant. Kostyun’s “education, experience, and professional background

  can and do, in and of themselves, satisfy the relatively low threshold established by Rule 702 and

  Daubert and its progeny.” Clena Investments, Inc., 280 F.R.D. at 662. This finding is consistent

  with other federal courts that have considered Kostyun’s opinions regarding subscriber

  identification using the reverse-append process. See, e.g., Wilson, 329 F.R.D. at 457 and Jacobs,

  2017 WL 4838567, at *3.

         As to Kostyun’s qualifications regarding the ability and willingness of mobile carriers to

  comply with subpoenas, Plaintiff’s characterization of Kostyun’s experience — based on

  selectively chosen out-of-context excerpts from Kostyun’s deposition — fails to persuade. (See

  Mot. 6–8). For example, in arguing Kostyun could not provide a basis for his opinion, Plaintiff

  cites the following exchange:

         Q. Are you aware of any instance where any major carrier has provided no data in
         response to a subpoena identifying thousands of telephone numbers and asking for
         subscriber information for those numbers?

         A. I’m not aware of a large subscriber failing to reply to subpoenas[.]

  (Id. 7 (citing Kostyun Dep. [ECF No. 71-2] 123:5–10)).

         Plaintiff attempts to create the inference that Kostyun has no basis for his opinion and could

  not recall a relevant situation. Reading Kostyun’s answer in context reveals his actual statement

  was: “I’m not aware of a large subscriber failing to reply to subpoenas, but I’m certainly aware of

  problems with the data that has been returned and conflicts that have been received from those

  carriers.” (Kostyun Dep. 123:9–12 (emphasis added)). Considering Kostyun’s involvement in

  several cases dealing with subpoenaed information from mobile carriers, as well as his extensive



                                                   8
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 9 of 14
                                                   CASE NO. 19-20073-CIV-ALTONAGA/Goodman


  experience in the telecommunications field, Kostyun is sufficiently qualified to serve as an expert

  in this case.

          B. Reliability

          Under Rule 702, expert testimony is admissible only if “the testimony is based on sufficient

  facts or data; . . . the testimony is the product of reliable principles and methods; and . . . the expert

  has reliably applied the principles and methods to the facts of the case.” Fed. R. Evid. 702(b)–(d)

  (alterations added). Accordingly, a witness who relies “solely or primarily on experience . . . must

  explain how that experience leads to the conclusion reached, why that experience is a sufficient

  basis for the opinion, and how that experience is reliably applied to the facts.” Frazier, 387 F.3d

  at 1261 (alteration added; internal quotation marks, emphasis, and citations omitted). A trial judge

  has “considerable leeway in deciding in a particular case how to go about determining whether

  particular expert testimony is reliable.” Kumho, 526 U.S. at 152. While this is a flexible inquiry,

  the Court’s focus “must be solely on principles and methodology, not on the conclusions that they

  generate.” Daubert, 509 U.S. at 594–95 (footnote call number omitted).

          Plaintiff argues Kostyun’s “inability to produce his work product and subsequent inability

  to testify competently about what documents he reviewed demonstrate a lack in methodology on

  his part.” (Mot. 11). Much of Plaintiff’s initial argument is related to the issue of 230 missing

  Lead files Kostyun identified in his analysis. (See id. 10–11). Plaintiff again points to Kostyun’s

  lack of familiarity with certain databases regarding the reverse-append process to argue a lack of

  methodology and expertise by Kostyun. (See id. 12).

          Defendant states “Plaintiff’s counsel — not Kostyun — misunderstands the source and

  origin of the files Kostyun reviewed to make his opinion regarding the missing lead data.” (Resp.

  12). Defendant explains Kostyun’s lack of work product is unrelated to the reliability of his



                                                      9
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 10 of 14
                                                   CASE NO. 19-20073-CIV-ALTONAGA/Goodman


   methodology, as he has made clear “he preserves the data or logic he used to produce his analysis

   results and can produce the supporting evidence if necessary.” (Id. 13). Defendant asserts

   “Plaintiff’s expert also has the same access to these records and the potential to analyze it was at

   his disposal, yet he chose not to.” (Id.). Defendant rests on Kostyun’s analysis about the inherent

   limitations in the products utilized in the reverse-append process, as well as his experience with

   other databases to support the reliability of Kostyun’s methodology. (See id. 13–14).

          As to the 230 Lead files in question, Plaintiff admits there was a misunderstanding with

   production. (See Reply 6 n.2). Although there is no longer an issue regarding Kostyun’s initial

   opinion regarding these files (see id. 6), Plaintiff argues “the fact that the original opinion existed

   at all is a sign of his flawed methodology” (id.). This argument is premised on Kostyun’s decision

   when “[f]aced with this discrepancy of missing leads, rather than investigate further, Kostyun

   seized on the opportunity to argue that the files were unreliable.” (Id. (alteration added)). Plaintiff

   fails to persuade.

          Plaintiff asserts Kostyun should have known there was an error in production and his

   failure to investigate further implies a lack of expertise or methodology. (See id.). But Kostyun

   “had no reason to suspect that the data was incomplete.” (Kostyun Dep. 62:24–25). The following

   exchange provides context:

          A. All I can tell you is that the data that I used was provided to me by counsel, and
          my understanding was that counsel received it from you as part of the Gold
          Mountain subpoena.

          Q. Okay. Did you ever ask if you had been provided all of the lead information?

          A. It was understood as part of the exchange of information that that was all there
          was.

   (Kostyun Dep. 62:4–11).




                                                     10
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 11 of 14
                                                 CASE NO. 19-20073-CIV-ALTONAGA/Goodman


          Plaintiff does not provide a compelling reason Kostyun should have assumed additional

   investigation was needed. (See Reply 6). Plaintiff does not explain any connection between

   Kostyun’s lack of investigation and the reliability of the methodology Kostyun used to form his

   opinions. (See generally id.). The Court will not exclude Kostyun’s testimony because Kostyun

   failed to undertake an investigation into an undisclosed production error between the parties.

          As to Kostyun’s failure to provide underlying work-product, “a non-scientific expert may

   be qualified based on his personal knowledge or experience without the necessity of establishing

   standards of scientific reliability, such as testability and peer review.” S.E.C. v. Hall, No. 15-

   23489-CIV, 2017 WL 3635109, at *4 (S.D. Fla. Jan. 4, 2017) (internal quotation marks and

   alteration omitted) (quoting S.E.C. v. Big Apple Consulting USA, Inc., No. 6:09-CV-1963, 2011

   WL 3753581, at *3 (M.D. Fla. Aug. 25, 2011)). Nevertheless, “[t]o be qualified as an expert

   witness based solely or primarily on experience, [] the witness must explain how that experience

   leads to the conclusion reached, why that experience is a sufficient basis for the expert opinion,

   and how that experience is reliably applied to the facts.” Garcia v. Chapman, No. 12-21891-CIV,

   2014 WL 11822750, at *15 (S.D. Fla. Jan. 29, 2014) (first alteration added; emphasis in original;

   internal quotation marks omitted) (quoting Frazier, 387 F.3d at 1261); other citation omitted).

          Kostyun has demonstrated a sufficient connection between his relevant work-experience

   and his various opinions. (See generally Report). For example, when discussing his opinion

   regarding the barriers to accurately identifying the users or subscribers associated with phone

   numbers, Kostyun discusses his past experience in prior TCPA cases and the challenges that arose.

   (See id. ¶ 111). The connection between Kostyun’s experiences and his opinions is also evident

   throughout his deposition. (See generally Kostyun Dep.). When discussing his opinion regarding

   stale-dated information within Lead files, Kostyun states, “again my experience is, particularly



                                                   11
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 12 of 14
                                                   CASE NO. 19-20073-CIV-ALTONAGA/Goodman


   working with telephone customers, that there is contact information that people never update over

   time and it becomes inaccurate.” (Id. 67:13–16).

           Plaintiff fails make the case for an order preventing Defendant’s expert from testifying

   because of a failure to produce work-product. (See generally Mot.). Given Kostyun proffered

   experience-based support for his opinions, Plaintiff’s objections to Kostyun’s testimony are more

   appropriately directed at weight and credibility, not admissibility. See Sorrels v. NCL (Bahamas)

   Ltd., 796 F.3d 1275, 1285 (11th Cir. 2015) (“Any weaknesses in the factual underpinnings of [the

   expert’s] opinion go to the weight and credibility of his testimony, not to its admissibility.”

   (alteration in original; quotation marks and citation omitted)).

           C. Helpfulness

           Expert testimony is admissible only if “the expert’s scientific, technical, or other

   specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

   in issue.” Fed. R. Evid. 702(a). Expert testimony is helpful if it “concerns matters that are beyond

   the understanding of the average lay person,” but expert testimony generally is not helpful “when

   it offers nothing more than what lawyers for the parties can argue in closing arguments.” Frazier,

   387 F.3d at 1262–63 (citations omitted). Thus, while “[a]n expert may testify as to his opinion on

   an ultimate issue of fact[,] . . . [a]n expert may not . . . merely tell the jury what result to reach.”

   Montgomery v. Aetna Cas. & Sur. Co., 898 F.2d 1537, 1541 (11th Cir. 1990) (alterations added;

   citations omitted). Similarly, an expert “may not testify to the legal implications of conduct; the

   court must be the jury’s only source of law.” Id. (citations omitted).

           Plaintiff argues “Kostyun’s opinions do not rely on expertise to assist a layperson with

   understanding complicated facts — it is the same work a layperson would perform with

   rudimentary computer skills — and thus Kostyun’s report and testimony should be excluded.”



                                                     12
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 13 of 14
                                                   CASE NO. 19-20073-CIV-ALTONAGA/Goodman


   (Mot. 15). Plaintiff further asserts “Kostyun cannot help the trier of fact here because his

   conclusions are designed to be misleading.” (Id. 16). Defendant contends Kostyun’s opinions are

   helpful, bear directly on issues of class certification and liability, and are not misleading. (See

   Resp. 17–20). Defendant again has the better argument.

          First, Kostyun’s opinions require the expertise necessary to satisfy Daubert and Rule 702.

   Plaintiff’s position is premised on statements made by Kostyun that a lay-person could replicate

   the results of his Report. (See Mot. 14–15). Plaintiff supports this argument by mischaracterizing

   Kostyun’s statements to imply no expertise was required for the analysis. (See id. 14–15).

   Kostyun makes clear “my skill was involved in being able to identify this as a potential problem

   in the first place. So it was experience-based testing that I performed. Now that I’ve opened the

   door for you, as a layman, you can do the same thing.” (Kostyun Dep. 70:14–18). Defendant

   correctly identifies the difference between “the back-end, ministerial task of checking work

   product that has already been done with the front-end analysis.” (Resp. 14). In any event, the lack

   of a highly complex, technical process does not preclude a witness from testifying as an expert.

   See Hall, 2017 WL 3635109, at *4.

          Second, the Court will not exclude Kostyun’s testimony on the basis Plaintiff finds it

   misleading. Plaintiff states it is “misleading for Kostyun to present just the facts that supports [sic]

   his conclusions while hiding the facts that do not.” (Reply 10). But it is not a district court’s role

   to “make ultimate conclusions as to the persuasiveness of the proffered evidence.” Quiet Tech.

   DC-8, Inc., 326 F.3d at 1341. If Plaintiff believes common sense and logic undercut Kostyun’s

   opinions, “[v]igorous cross-examination, presentation of contrary evidence, and careful instruction

   on the burden of proof are the traditional and appropriate means of attacking shaky but admissible

   evidence.” Daubert, 509 U.S. at 596 (alteration added; citation omitted).



                                                     13
Case 1:19-cv-20073-CMA Document 80 Entered on FLSD Docket 07/11/2019 Page 14 of 14
                                            CASE NO. 19-20073-CIV-ALTONAGA/Goodman


                                        IV. CONCLUSION

         For the foregoing reasons, it is

         ORDERED AND ADJUDGED that Plaintiff’s Motion to Exclude the Expert Witness

   Testimony of Jan Kostyun [ECF No. 71] is DENIED.

         DONE AND ORDERED in Miami, Florida, this 11th day of July, 2019.




                                                      _________________________________
                                                      CECILIA M. ALTONAGA
                                                      UNITED STATES DISTRICT JUDGE

   cc:   counsel of record




                                              14
